     Case: 1:19-cv-07843 Document #: 15 Filed: 03/13/20 Page 1 of 5 PageID #:52



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

NOAH A. TAJLILI,                                     )
                                                     )
               Plaintiff,                            )
                                                     )      Case No. 19-cv-7843
v.                                                   )
                                                     )      Judge: Andrea R. Wood
NATHAN A. LEVINE (CEO) CREDIT                        )
PROTECTION ASSOCIATION,                              )
                                                     )
               Defendants.                           )

DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS

       Defendant, NATHAN LEVINE (“Defendant” or “Levine”), by and through its attorneys

Justin M. Penn and Lindsey A.L. Conley of Hinshaw & Culbertson LLP, pursuant to Federal Rule of

Civil Procedure 12(b)(6) for its Motion to Dismiss Plaintiff’s Complaint states as follows:

                                        INTRODUCTION

       Plaintiff, Noah Tajlili (“Plaintiff”), filed a Fair Debt Collection Practices Act (“FDCPA”)

complaint against CPA and its CEO, Nathan A. Levine (“Levine”), in his individual capacity, alleging

that CPA falsely represented that Plaintiff owed a debt when it furnished Plaintiff’s account

information to the credit bureaus. In addition, Plaintiff alleges that CPA refused to respond to his

validation request, failed to report a disputed debt to the credit bureaus and “re-aged” the debt by

reporting the date of last activity instead of the date of first delinquency. However, Plaintiff’s

complaint improperly names CPA’s CEO as a defendant and is void of any factual allegations of that

Levine violated the FDCPA. The complaint improperly names an employee as a defendant and fails

to meet the pleading requirements; therefore, Plaintiff’s complaint should be dismissed with prejudice

as to Nathan Levine.

                                SUMMARY OF ALLEGATIONS




                                                                                      1028625\305382717.v1
     Case: 1:19-cv-07843 Document #: 15 Filed: 03/13/20 Page 2 of 5 PageID #:53



         Plaintiff alleges that on September 24, 2019, Plaintiff obtained a copy of his consumer report

from Equifax, Experian, and Trans Union and saw an account furnished by CPA for a Tucson Electric

Power account in the amount of $482. (Pl. Compl., ¶ 4). On October 16, 2019, CPA took receipt of

Plaintiff’s “Notice of Relief” requesting that CPA validate the debt. (Pl. Compl., ¶ 5). Plaintiff asserts

twelve claims against CPA alleging that CPA falsely represented that he owed a debt, refused to

respond to his validation request, failed to report a disputed debt to the credit bureaus and “re-aged”

the debt by reporting the date of last activity instead of the date of first delinquency. (Pl. Compl., ¶¶

6-35).

                                     STANDARD OF REVIEW

         Federal Rule of Civil Procedure 12(b)(6) provides for dismissal of a complaint when it fails to

state a claim upon which relief can be granted. The court must review the allegations in the complaint

to determine whether the complaint states a “plausible” claim for relief. Maddox v. Love, 655 F.3d 709,

718 (7th Cir. 2011). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotations and citation omitted). A complaint must

show “that the plaintiff has a right to relief, by providing allegations that raise a right to relief above

the speculative level,” which means that the complaint “must do more than merely avoid foreclosing

possible bases for relief.” Windy City Metal Fabricators & Supply, Inc. v. CIT Tech. Fin. Servs., Inc., 536

F.3d 663, 668 (7th Cir. 2008). Additionally, when a plaintiff pleads [himself] out of court, i.e. admits

all the ingredients of an impenetrable defense, the complaint should be dismissed under Rule 12(b)(6).

Xechem, Inc. v. Bristol-Myers Squibb Co., 372 F.3d 899, 901 (7th Cir. 2004) citing Walker v. Thompson, 288

F.3d 1005 (7th Cir. 2002). In considering a motion to dismiss, a district court may consider any facts

set forth in the complaint that undermines the plaintiff’s claim, including exhibits attached to the

complaint. See Fed. R. Civ. P. 10(c); Bogie v. Rosenberg, 705 F.3d 603, 609 (7th Cir. 2013).


                                                    2
                                                                                         1028625\305382717.v1
       Case: 1:19-cv-07843 Document #: 15 Filed: 03/13/20 Page 3 of 5 PageID #:54



                                            ARGUMENT

  I.    Plaintiff’s Complaint Should Be Dismissed Because Levine Is Not A Debt Collector
        In His Individual Capacity.

        Plaintiff names CPA’s CEO in his individual capacity as a defendant to the instant lawsuit.

Levine is not a proper defendant because he is not a debt collector in his individual capacity. Under

the FDCPA, “individuals do not become ‘debt collectors’ simply by working for…debt collection

companies.” Pettit v. Retrieval Masters Creditors Bureau, Inc., 211 F.3d 1057, 1059 (7th Cir. 2000). Where

an employee is action on behalf of his employer, the FDCPA “does not contemplate personal

liability…except perhaps in limited instances where the corporate veil is pierced.” Id. Rather, “the

FDCPA has utilized the principle of vicarious liability…[wherein] the debt collection company

answers for its employees’ violations of the statute.” Id. Plaintiff has identified that Nathan Levine is

the CEO of CPA. Levine’s title as the CEO of CPA does not make him a debt collector in his

individual capacity. Therefore, Plaintiff’s claims against Levine must be dismissed.


 II.    Plaintiff’s Complaint Should Be Dismiss Because It Fails To Allege That Levine Took
        Any Action Which Violates The FDCPA.

        Although Plaintiff names Levine as a defendant in the complaint, Plaintiff fails to provide any

factual allegations to support that Levine is a debt collector or that he violated any provision of the

FDCPA. In fact, Plaintiff’s complaint is void of any allegations which speaks to any conduct by Levine.

Plaintiff is required to plead factual content that allows the Court to draw the reasonable inference

that a defendant is liable for the misconduct alleged. Ashcroft, 556 U.S. at 678. Although Levine is

named as a defendant in the caption of the complaint, CPA is the only defendant alleged to be a “debt

collector” in the complaint. (Pl. Compl., ¶ 3). Thus, all of the allegations refer to CPA and not Levine.

Plaintiff’s allegations do not put Levine on sufficient notice of the basis of his claim and do not “give

enough details about the subject-matter of the case to present a story that holds together.” Swanson v.



                                                    3
                                                                                        1028625\305382717.v1
     Case: 1:19-cv-07843 Document #: 15 Filed: 03/13/20 Page 4 of 5 PageID #:55



Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010). Plaintiff’s complaint is not sufficient to state a claim

against Levine and therefore, the complaint must be dismissed as to Levine.

                                           CONCLUSION

        WHEREFORE, Defendant, NATHAN LEVINE, respectfully requests that Plaintiff’s

Complaint be dismissed with prejudice against Defendant Levine and for such further and other relief

as the Court deems just and equitable.

                                                     Respectfully submitted,

                                                     HINSHAW & CULBERTSON LLP


                                                     /s/ Lindsey Conley
                                                     Lindsey Conley
Justin M. Penn
Lindsey Conley
HINSHAW & CULBERTSON LLP
151 North Franklin Street, Suite 2500
Chicago, IL 60606
Telephone: 312-704-3000
Facsimile: 312-704-3001
jpenn@hinshawlaw.com
lconley@hinshawlaw.com




                                                    4
                                                                                         1028625\305382717.v1
     Case: 1:19-cv-07843 Document #: 15 Filed: 03/13/20 Page 5 of 5 PageID #:56



                                CERTIFICATE OF SERVICE

       I, Lindsey A.L. Conley, an attorney, certify that I shall cause to be served a copy of
DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO DISMISS TO
PLAINTIFF’S COMPLAINT upon the following individual(s), by deposit in the U.S. mail box at
151 North Franklin Street, Chicago, Illinois 60606, postage prepaid, messenger delivery, Federal
Express, facsimile transmitted from (312) 704-3001, or electronically via the Case
Management/Electronic Case Filing System (“ECF”) as indicated, on March 13, 2020.


       CM/ECF                                    Pro Se Plaintiff(s)
       Facsimile                                 Noah Tajlili
       Federal Express                           1050 W. Galena Avenue, #401
       E-Mail & U.S. Mail                        Freeport, IL 61032
       Messenger



 Justin M. Penn                                   /s/ Lindsey A.L. Conley
 Lindsey A.L. Conley                              Lindsey A.L. Conley
 HINSHAW & CULBERTSON LLP                         One of the Attorneys for Defendants
 151 North Franklin Street, Suite 2500
 Chicago, IL 60606
 Telephone: 312-704-3000
 Facsimile: 312-704-3001
 jpenn@hinshawlaw.com
 lconley@hinshawlaw.com




                                                                                1028625\305382717.v1
